ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-086, concluding on the record certified to the *117Board pursuant to Rule 1:20-4© (default by respondent), that SAMUEL A. MALAT, formerly of HADDON HEIGHTS, who was admitted to the bar of this State in 1989, and who has been suspended from the practice of law since April 7,2003, pursuant to Orders of the Court filed on March 12, 2003, and September 8, 2003, should be suspended from the practice of law for a period of six months violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep a client reasonably informed about the status of a matter and to promptly comply with reasonable requests for information), RPC 1.4(c) (failure to explain a matter to the extent reasonably necessary to permit the client to make informed decisions regarding the representation), RPC 1.5(b) (failure to communicate the basis or rate of fee to client in writing), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and Rule 1:20-20(14) (failure to maintain files, documents and other records of pending matters during suspension);
And SAMUEL A. MALAT having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that a one-year suspension from practice is the appropriate discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that SAMUEL A. MALAT is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension and continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review *118Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that prior to reinstatement to practice, respondent shall provide proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement to practice, respondent shall not practice as a sole practitioner and shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.